JONES, JUDGE:
Billy Keffer and State Farm Fire and Casualty Company, insured and insurer, have filed this claim for damages to the Keffer residence at Shoals, West Virginia, resulting from blasting operations of the respondent, Department of Highways. The case was submitted upon petition and answer.
The petition alleges and the answer admits that on April 29, 1971, employees of the respondent, while widening a State road, set off an explosive charge which cast rock and debris upon and against the Keffer residence, causing damages thereto in the amount of $82.94. The respondent avers that its answer is based upon a complete investigation of the facts and circumstances surrounding the claim, including the fairness of the amount of damages specified.
It appearing that the respondent has wrongfully trespassed upon and damaged the Keffer property, the Court is of opinion to and does allow to the claimants the sum of $82.94 as just compensation for the damages sustained.
Award of $82.94.